Jamie M. Evans, OSB 117064
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723;Fax:360-828-8724
Jamie@evans-evans.com


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
    KOURTNEY L., 1                                 )
                                                   )   Case No. 3:18-cv-01643-JR
                Plaintiff,                         )
                                                   )   ORDER FOR ATTORNEY FEES
         v.                                        )   UNDER THE EQUAL ACCESS TO
                                                   )   JUSTICE ACT
    ANDREW M. SAUL,                                )
    Commissioner of Social Security,               )
                                                   )
                Defendant.                         )
                                                   )
________________                                   )


         It is hereby ORDERED that attorney fees in the amount of$6,199.92 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

         The patties agree that attorney fees in the amount of$6,199.92 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).




1 In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental patty.
EXHIBIT C g'ROPOSED ORDER}-PLAINTIFF'S UNOPPOSED                             Jamie ivl. Evans, OSB 117064
APPLICA TI N FOR ATTORNEY FEES UNDER                                             Attorney for Plaintiff
                                                                                  Evans & Evans, PC
THE EQUAL ACCESS TO JUSTICE ACT - I
                                                                             222 NE Park Plaza Dr, Ste 113
                                                                                Vancouver, WA 98684
                                                                                   Ph: 503-200-2723
                                                                                  Fx: 360-828-8724
       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiffs attorney's office at the address stated above.

       IT IS SO ORDERED.
                    ,)(               _,   /
       DATED this~ day of        ('fJ.n;cb , 2019.

                                                     JO~USSO
                                                     United States Magistrate Judge


       Proposed Order Submitted:      October 21, 2019

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # I 17064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 360-828-8724
       Jamie@evans-evans.com




EXHIBIT C (PROPOSED ORDER}-PLAINTIFF'S UNOPPOSED                           Jamie M. Evans, OSB 117064
APPLICATION FOR ATTORNEV FEES UNDER                                             Attorney for Plaintiff
THE EQUAL ACCESS TO JUSTICE ACT - 2                                             Evans & Evans, PC
                                                                           222 NE Park Plaza Dr, Ste 113
                                                                               Vancouver, WA 98684
                                                                                 Ph: 503-200-2723
                                                                                 Fx: 360-828-8724
